Citation Nr: 1611789	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-50 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to December 24, 2012 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a Travel Board hearing in April 2012.  A transcript of that hearing has been associated with the record. 

The Board remanded the issues in July 2012 to provide appropriate notice and a VA examination.  Both the notice and the VA examination were provided.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to December 24, 2012, the Veteran's PTSD manifested with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning with routine behavior, self-care, and conversation normal due to depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, hyperarousal, and avoidance.

2.  From December 24, 2012, the Veteran's PTSD manifested with no more than reduced reliability and productivity due to PTSD symptoms such as hyperarousal, suicidal ideation, avoidance, hyperarousal, suicidal ideation, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.
3.  At no point during the periods on appeal did the Veteran's PTSD manifest with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to appropriately severe symptoms beyond those required for a 30 or 50 percent disability rating.  

4.  The Veteran's service-connected disability manifests at a 50 percent disability rating and do not prevent the Veteran from gaining or maintaining substantial employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent prior to December 24, 2012 and in excess of 50 percent thereafter for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.16(a),(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.  

Regarding the TDIU claim, by letter dated in December 2012, the Veteran was notified of the evidence that was necessary to substantiate his claim of TDIU.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied by the December 2012 letter.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in November 2009, May 2010, July 2010, and December 2012 .  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim for increased rating and TDIU.  The VLJ asked questions to ascertain the extent of any current symptoms or treatment for the disability.  The Veteran was assisted at the hearing by a private attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Disability Rating - PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part, as follows: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.
The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to December 24, 2012

The Veteran's PTSD is rated at 30 percent disabling prior to December 24, 2012.  To receive a higher disability rating, the evidence must indicate that the Veteran meets the criteria for a 50 percent disability rating noted above. 

The Board finds that the preponderance of the evidence shows Veteran's PTSD did not manifest to the level of a 50 percent disability rating.  The Veteran did not show occupational and social impairment, with reduced reliability and productivity.  

The Veteran was afforded a VA examination in November 2009.  The examiner noted that the Veteran was close to his siblings and his mother and was engaged for three years, although he does not see his fiancée often.  The Veteran was clean, neatly groomed, and casually dressed.  His psychomotor activity and speech were unremarkable.  His attitude was cooperative and attentive.  His affect was appropriate and his mood was described as good, expansive, and depressed.  The Veteran reported irritability related to his psoriatic pain.  His attention was intact and he was oriented in all spheres.  His thought processes were unremarkable.  He did not have thoughts of suicide at the time of the examination, but he had thoughts in the past that never progressed to intent or plan.  He had no delusions or hallucinations and understood the outcome of his behavior.  The examiner did note sleep impairment that the Veteran treated with alcohol abuse.  The examiner noted no obsessive or ritualistic behavior, homicidal thoughts, suicidal thoughts, or panic attacks.  The Veteran had good impulse control.  The examiner found that the Veteran's immediate memory was mildly impaired.  He noted recurrent and intrusive distressing recollections and intense psychological distress when exposed to cues.  The Veteran avoided associations with the trauma and he had markedly diminished interest or participation in significant activities.  He exhibited difficulty falling or staying asleep, irritability, and exaggerated startle response.  The examiner specifically described the Veteran's symptoms as mild.  The examiner found no reduced reliability and productivity due to PTSD.  He did find occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD, but with generally satisfactory functioning.

The Veteran was afforded another VA examination in May 2010.  The examiner described irritability and depression that appeared to be mild most of the time and intermittent, likely related to his use of alcohol.  The Veteran lived alone and was engaged to a woman he sees once or twice per month, but talks to on the telephone daily.  He maintained a close relationship with his family.  He noted one friend who comes to his house on a regular basis to see him.  He had no history of suicide attempts or assaultiveness and violence.  He was clean, neatly groomed, and appropriately dressed.  His speech and psychomotor activity were unremarkable.  His attitude was cooperative and friendly and his affect was broad and appropriate.  His mood was mildly anxious, but basically euthymic.  His attention was intact and he was oriented to person, time, and place.  He showed no impairment of thought process or communication and his thought content was unremarkable.  The examiner noted no delusions or hallucinations and his judgement was intact.  The examiner noted a sleep impairment that the Veteran self-medicated with alcohol.  He had no panic attacks, obsessive or ritualistic behavior, or homicidal thoughts.  He noted some suicidal thoughts, but denied any serious thoughts and had no intent or plans.  He had good impulse control with no episodes of violence.  The examiner described only slight problems with some activities of daily living.  The Veteran reported some difficulty motivating himself to do things.  His recent and immediate memory were mildly impaired.  The examiner noted recurrent and intrusive distressing recollections.  He showed markedly diminished interest or participation in significant activities and noted a sense of a foreshortened future.  He had difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  The Veteran's symptoms of PTSD were described as mild, occurring about weekly.  The examiner diagnosed PTSD and alcohol abuse.  He noted mild symptoms of PTSD with mild social and occupational impairment due to the PTSD.  The examiner noted no reduced reliability and productivity due to PTSD.  Rather, the Veteran's PTSD resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD but with generally satisfactory functioning with routine behavior, self-care, and normal conversation.

 In July 2010, a private examiner provided a mental status examination.  The Veteran denied any interpersonal problems on the job, although he always tried to arrange it to work where he could stay away from people.  The examiner noted that the Veteran drank to avoid distressing recollections.  He also noted some flashbacks at night.  The Veteran was startled by triggers that remind him of Vietnam.  He tried to avoid thoughts, feelings, or conversations associated with the events.  He reported derealization and dissociative episodes.  He also reported sleep problems, anger difficulties, problems with concentration, startle reaction, and hypervigilance.  The Veteran's attention span was short.  His speech patterns tended to be relevant, coherent, and appropriate.  His affect was somewhat flat and diminished.  The examiner noted that the Veteran was depressed but that he denied any suicidal attempts, and although he had suicidal ideation in the past, he denied any of those feelings at the time of the examination.  He acknowledged though that he might put himself in the situation where someone else would kill him.  He described low energy levels.  He had episodes of agitation and psychomotor pressure.  He had generalized anxiety.  The Veteran avoided crowds.  He described anger issues of impatience and irritability.  The Veteran denied any obsessions, compulsions, or frank paranoid ideation.  He had generalized distrust and suspicion of others.  The Veteran denied any hallucinations or illusions.  He lived an isolated, alienated life.  He was well oriented to time, place, and person, and his memory was broadly intact.  

A January 2010 VA treatment record showed that the Veteran had a tendency to avoid crowds and to avoid sitting with his back exposed.  He was clean, neatly groomed, and casually dressed.  His speech was unremarkable.  He was cooperative and attentive.  His affect was appropriate and his mood was good, expansive, and depressed.  He reported that he becomes irritable due to pain.  His attention and orientation were intact.  His thought processes were unremarkable.  His thought content contained passive suicidal ideation, but he acknowledged that he never progressed to intent or plan.  He had no delusions.  He had good judgment and insight.  He reported a sleep impairment and drank to be able to sleep.  The Veteran was short-tempered at times.  He avoided crowds.  He showed no obsessive or ritualistic behavior and he had no panic attacks, suicidal thoughts, or homicidal thoughts.  He had good impulse control.  The Veteran's remote and recent memory were normal, while his immediate memory was mildly impaired.  The examiner noted no clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He noted that the Veteran's symptoms were mild.  The examiner diagnosed mild chronic PTSD and alcohol dependence.  Specifically, his mild memory problems would interfere with his productivity and ability to learn new tasks.  He was depressed.  He also noted that the mild memory impairments and sleep disturbance to cause difficulties in concentration and distractibility.  The examiner noted no reduced reliability and productivity due to the PTSD symptoms.  He then noted that there was occasional decrease in work efficiency and there were intermittent periods of an inability to perform occupational tasks due to PTSD signs and symptoms, with generally satisfactory functioning.  His concentration difficulties would lead to mild interference with productivity and ability to learn new tasks.

The Board acknowledges that in November 2009 and January 2010, the VA examiners noted that the Veteran had deficiencies in the following areas: judgment, thinking, family relations, work, mood, or school.  The Board notes that although the criteria for a 70 percent disability rating are described using those deficiencies, the Veteran's overall disability level does not rise to the level of a 70 percent disability rating.  The examiners specifically stated that the Veteran does not have reduced reliability and productivity due to his PTSD symptoms, which are required for a lesser 50 percent disability rating.  Additionally, the November 2009 and January 2010 examiners described the Veteran's judgment as without deficiency and the Veteran's thinking deficiency was described with mild impairments in short-term memory and concentration difficulties related to his sleep disturbance.  Mild memory loss and sleep disturbance are described in the rating criteria for a 30 percent disability rating.  Additionally, although the examiners noted that the Veteran has a deficiency in family relations due to his divorce, the record shows that the Veteran is close to his mother and siblings and he is also currently engaged.  When discussing his work deficiencies, the examiners again only cited the Veteran's memory problems and sleep disturbances, which are already addressed under the 30 percent rating criteria.  The deficiency in mood is described as depressed mood, which again is specifically noted under the 30 percent disability rating.  Although the Veteran may experience some effect in each of these categories, the symptoms are mild and produce an overall social and occupational impairment that more nearly approximates the 30 percent rating criteria.  The November 2009 examiner specifically found that the Veteran has only occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD, but with generally satisfactory functioning.  

December 24, 2012 Forward

The Veteran's PTSD is rated at 50 percent disabling from December 24, 2012.  To receive a higher disability rating, the evidence must indicate that the Veteran meets the criteria for a 70 percent disability rating noted above. 

The Board finds that the preponderance of the evidence shows Veteran's PTSD did not manifest to the level of a 70 percent disability rating.  The Veteran did not show occupational and social impairment

The Veteran was afforded a VA examination in December 2012.  The examiner diagnosed chronic PTSD, moderate recurrent MDD, alcohol dependence, and tobacco use.  The Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran's primary social activity involved visiting his mother on a daily basis and assisting her after she had a stroke.  He was very close to his siblings and spent a lot of time with his son.  He also spent time with his grandson and he felt comfortable having them stay with him briefly.  The Veteran remained engaged to his fiancée of six years but, although they spoke daily, he had not visited her in one year.  She lived over three hours away from him.  He remained busy around his house and farm.  The Veteran experienced avoidance and isolation.  He has had panic attacks and experienced chronic sleep impairment.  He has had no legal or behavioral issues.  He self-medicated with cigarettes and beer.  He reported recurrent distressing dreams, avoidance, anhedonia, feelings of detachment from others, a sense of a foreshortened future, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and suicidal ideation.  The Veteran was neatly attired in casual dress.  His speech was clear and concise.  His attention and concentration were good.  He evidenced capacity for abstraction.  His thoughts were occasionally tangential and circumstantial.  He evidenced passive suicidal ideation with no intent.  He denied homicidal ideation, delusions, rhymes, puns, compulsions, obsessions, phobias, preoccupations, ideas of reference, paranoid ideation, or depersonalization.  The examiner again noted that the Veteran's PTSD and MDD were moderate.  His consumption of alcohol nightly indicated severe sleep impairment, however, adaptive daily functioning is apparent in the completion of physical and mental activities.  

The evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The Veteran's family relations were good, and the examiner found no deficiency in his judgment or thinking.  The examiner noted that the Veteran's work was not affected by his PTSD due to his adaptive capabilities.  The Board acknowledges that the Veteran has a deficiency in mood, however, the Veteran's mood is addressed under the 50 percent disability rating criteria.  

Additionally, although suicidal ideation is listed in the criteria for a 70 percent disability rating, the Board finds that the single symptom of suicidal ideation did not manifest to a level that more nearly approximates a 70 percent disability rating without additional symptoms.  The Veteran experienced occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms, which more nearly approximates the 50 percent disability rating criteria.

Throughout both rating periods, the Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of her PTSD.  These include, but are not limited to hyperarousal and avoidance.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss or as "like or similar to" occupational and social impairment, with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood.  See Mauerhan, 16 Vet. App. 436.

The Veteran's GAF scores are also consistent with 30 percent and 50 percent ratings for the respective periods on appeal.  The Veteran was assigned GAF scores of 65, 62, 48, 65, and 55.  GAF scores in the range of 41-50 generally represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning; however this score also considered the Veteran's vascular dementia.  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The Veteran's scores include one serious findings with multiple findings of mild to moderate symptoms.  The Board finds that the Veteran's GAF scores are consistent with his current 30 and 50 percent disability ratings.

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD do not more nearly approximate the criteria for a 50 percent disability rating prior to December 24, 2012 or the criteria for a 70 percent disability rating thereafter.  As such, the Board finds that the preponderance of the evidence is against the claim.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, hyperarousal, suicidal ideation, avoidance, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These manifestations are contemplated in the applicable rating criteria.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of PTSD symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The issue of TDIU is addressed in the analysis below.  

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran contends that he is unable to secure substantially gainful employment due to his PTSD.  The Board notes that when determining entitlement to TDIU, only the Veteran's service-connected disabilities without regard to the Veteran's age or non-service connected disabilities may be considered.  The Veteran's PTSD is rated at 50 percent disabling.  He is not currently service-connected for any other disability.  Therefore, he does not meet the schedular rating criteria for TDIU.  38 C.F.R. § 4.16(a).  

In any event, the Veteran's numerous VA examinations and treatment records show that the Veteran retired from his employment due to his psoriasis and psoriatic arthritis.  The VA examinations do not indicate that the Veteran's PTSD bars him from gaining or maintaining substantial employment.  Rather, the Veteran's PTSD symptoms were improved when the Veteran was focused on his work.  Therefore, the Board finds that an extraschedular referral for TDIU is also not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent prior to December 24, 2012 and in excess of 50 percent thereafter for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


